            Case 2:19-cv-01971-GAM Document 18 Filed 07/31/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 GARTOR KIKI BROWN,                                    :
               Plaintiff,                              :                 CIVIL ACTION
                                                       :                 No. 19-1971
                        v.                             :
                                                       :
 GEO GROUP, INC., et al.                               :
                 Defendants.                           :
                                                       :
                                                       :



                                              ORDER

       This 31st day of July, 2020, upon review of Defendants’ Motion to Dismiss (ECF 10) and

Plaintiff’s Response thereto (ECF 15), it is hereby ORDERED that the Motion is GRANTED,

and Plaintiff’s claims will be DISMISSED, with prejudice and without leave to amend, as

follows:

       1.       As to Plaintiff’s Eighth Amendment excessive force claims, with respect to the
                climbing incident and attempt to fit Plaintiff with an anti-suicide smock, such
                claims are dismissed in their entirety as to all defendants. As to Plaintiff’s Eighth
                Amendment claims arising out of the strip search, the case is dismissed as to the
                moving Defendants only.

       2.       As to Plaintiff’s Eighth Amendment claims of inadequate medical treatment, such
                claims are dismissed in their entirety.

       3.       As to Plaintiff’s municipal liability claims against GEO Group, Inc., such claims
                are dismissed in their entirety.


                                                       /s/ Gerald Austin McHugh
                                                       United States District Judge
